McCLELLAN, J.
The appellant was found guilty of murder 'in the second degree under an indictment charging murder in the first degree. She killed Lilly May Campbell, a 16 year old girl, by cutting her with a knife. The defendant was under the influence of intoxicants at'the time; the extent of her intoxication being a matter of dispute in the evidence. The action and orders of the court relating to the arraignment and the constitution of the special venire, as shown by the return of the writ of certiorari, conformed to the law in all respects. The guilt vel non of the defendant was a question for the jury under the evidence. But two rulings on the admission of evidence were questioned on the trial. Both rulings were patently correct.
The court refused nine special instructions requested for defendant. They have all been carefully considered in connection with the evidence before the jury. There was no error committed in the refusal of any one of those requests for instruction. The court gave, at defendant’s request, upwards of 20 special instructions. The jury was fully advised of the law governing the case, .and that with the utmost favor to the defendant.
The judgment is not affected with error. It is affirmed.
Affirmed.
Anderson, C. J., and Sayre and Gardner, JJ., concur.